Title: Abigail Adams to John Adams, 13 February 1795
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy 13 Febry 1795
          
          It is peculiarly unfortunate that the Treaty has not yet reachd Ameria. on the 19 November it was sign’d, and the vessel which brings the King of Englands speach left London 5 Jan’ry in that he announces the conclusion of a Treaty with America, and that the States General of the united Provinces were carrying on negotiation with France for Peace. I believe he will find however dissagreeable that his Ministers must enter into negotiations with the ruling powers—or have the whole Force of France leveld against his kindom
          I inclose our Sons Letters to you [I wo]uld have done it before, but I thought as JQA mentiond publick [dis]patches by this vessel from Rotterdam, that it was likly he had written to you, and then I wishd to keep them to answer them by a vessel going to Hamburg which I have done. just as you are about to rise a flood of Buisness will pour in upon you. Col Humphries’s arrival portends some matters of concequence
          I should have been exceeding happy to have had you here at the time mentiond, but think your reason just, and judicious for remaining at a Time of such expectation as you will not be here, I shall go to Town, and accept one or other of the pressing invitations I have received from thence to keep thanksgiving there. You cannot but remark that each of our Thoughts run in the same channel. in many instances we have been expressing the same sentiments at the same time as may be calld the Tellegraph of the Mind— if it were not for the altercation which the Jacobin clubs occasion, we should have an unruffeld scene throughout the united states. all our Country growing Rich, except the publick Drudges, and the Ministers of the Gospel.
          I have so little interesting to communicate to you in my Letters, that your anxiety to receive them, can arise from no other Scource than a desire to know weekly that I am not Sick. even the canker worm and Caterpillar do not yet furnish a Subject. I believe our

present Tennants mean to remain an other Year I have directed them to cut & cart to each House two cords of pine wood which they have nearly compleated. that with the Brush they may get will supply them for the Dairy Buisness
          Dr Tufts meets with difficulty in procuring the fenceing stuff, as the Swamps have not been sufficiently frozen to get it out. there is a vessel now going to Philadelp[hia] the Abbe captain Davis, by which mr Brisler may ship such things as I wrote for
          I yesterday received yours—29 Janry Febry 1 & 2 together with mr Jays Letter. the contents are agreable
          The Weather here is mild the Ground Bare. Febry has been a cloudy Month ever since it came in. my Love to mrs otis cousin Betsy &c—and my Respects to Mrs Washington
          Your ever affectionate
          
            A Adams
          
        